On motion for rehearing.

Per Curiam.
It is insisted in the motion for rehearing that the opinion herein is inconsistent with itself, in that it makes defendant answerable for the loss *601of plaintiff’s claim for having improperly and without authority, allowed it in the name of Scott; and that this position necessarily rests upon the idea that defendant had no authority whatever from plaintiff in the matter of allowing her claim. Hence, they argue, that plaintiff’s claim was either allowed or it was not allowed; that the same argument which repudiates the act of the assignee in allowing the claim in the name of Scott would also repudiate its allowance at all; and as defendants cannot be held to account for a claim not presented and allowed, the logical result of the court’s opinion must be to acquit defendants of any responsibility.
The premise assumed is false. As the opinion states, there was sufficient evidence to warrant the conclusion that Suits had authority from plaintiff to'have her claim allowed. This was a limited, not a general agency. It carried with it all the power essential to accomplish the purpose desired by the principal, but nothing more. It did not authorize Suits to have the claim allowed in the name of anybody else. She had done nothing to indicate to the assignee that Suits was her general agent. There was no “holding out” by the principal to impress a third party with the belief that Suits was her general agent. The only evidence defendant had, as claimed by himself, was the naked statement of Suits. He was guilty, to say the least, of inexcusable negligence in thus allowing the claim, known to belong to the plaintiff, in the name of a third party, without the production of the note, or any evidence of an assignment, power of attorney, or other written authority from the known principal. Suits did have an agency, as the proof shows, to have the claim allowed. That was sufficient to authorize defendant Taylor to allow it in her name. When he went further and allowed it in the name of his partner, it was without authority, based solely upon what the limited agent said, with nothing in ■ the conduct or acts of the principal to justify him in believing that Suits had a general *602agency. On the contrary, the fact that Suits asked to have the claim of his principal allowed in the name of a third party, in the absence of the note, should have excited the suspicion of one sitting in judgment. The repudiation of the unwarranted act in allowing the claim in the name of Scott, does not, in equity, carry with it the result of a claim not allowed at all. The claim was presented and allowed, but in the name of a wrong party, under circumstances of culpability. Equity, which looks to substance and not to form, interposes and says, that allowance, as against the wrongdoers, shall enure to the benefit of the rightful party. It shall’ stand, but the apparent beneficiary shall reap nothing from it. The rightful party shall be substituted, and receive the dividend declared in favor of Scott.
Again, when the assignee allowed the note in favor of Scott, which was prima facie due to and owned by plaintiff, the burden of proof rested upon the assignee to show his warrant for this act. The only evidence offered by him was his own testimony, that Suits told him to so allow it. This Suits denied, and testified that he did not tell the assignee to allow the claim in Scott’s name. It is evident from the decree of the trial court that it found this issue against defendant. It is the recognized rule of this court, even in an equity proceeding, to defer to the conclusion of the trial court on a disputed question of fact arising on conflict of testimony.
We are unable to perceive from the record any conduct on the part of the plaintiff calculated to encourage the belief on the part of the assignee that she authorized the allowance of her note in the flame of Scott. If she loses her claim, it will be through the wrongful act of defendants. The defendants can reap no benefit from their own wrong; and a court of equity will place the injured party where defendants’ breach of duty has sought to displace her.
The motion is denied.